UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7030



MAMADOU BAILO DIALLO,

                                            Petitioner - Appellant,

          versus


MELANIE PERREIRA, Director of Howard County
Detention Center; CALVIN MCCORMICK, District
Director of Homeland Security and bureau of
Immigration and Customs Enforcement; DOUGLAS
RIPPE, Supervisor of DHS/BICE Field Detention
of Baltimore,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:07-cv-00348-AW)


Submitted:   December 19, 2007            Decided:   January 8, 2008


Before NIEMEYER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mamadou Bailo Diallo, Appellant Pro Se. George William Maugans,
III, Special Assistant United States Attorney, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mamadou Bailo Diallo appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2000) petition.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.      Diallo v.

Perreira, No. 8:07-cv-00348-AW (D. Md. June 29, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                              - 2 -